         Case 1:18-cv-05427-JSR Document 154 Filed 04/24/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------x

 SIMO HOLDINGS INC.

                       Plaintiff,
                                                     CIVIL ACTION NO. 18CV5427 (JSR)
        -v-

 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED, AND
 UCLOUDLINK (AMERICA), LTD.

                       Defendants.

 -------------------------------x

            DECLARATION OF PETER E. SOSKIN IN SUPPORT OF
  PLAINTIFF SIMO HOLDINGS INC.’S OPPOSITION TO DEFENDANTS’ MOTION
        TO EXCLUDE THE TESTIMONY OF CHRISTOPHER MARTINEZ

       I, PETER E. SOSKIN, declare that the following is true and correct:

       1.      I am an associate at K&L Gates, LLP, counsel to Plaintiff SIMO Holdings Inc.

(“SIMO”) in this action. I am admitted pro hac vice to practice in this Court, and I am familiar

with the facts and circumstances set out herein. I submit this Declaration in support of SIMO’s

opposition to Defendants’ Motion to Exclude the Testimony of Christopher Martinez.

       2.      Annexed hereto as Exhibit 1 is a true and correct copy of relevant portions of the

Expert Rebuttal Report of John Hansen, dated February 1, 2019.

       3.      Annexed hereto as Exhibit 2 is a true and correct copy of relevant portions of the

deposition transcript of John Hansen, taken in this matter on February 13, 2019.

       4.      Annexed hereto as Exhibit 3 is a true and correct copy of the document produced

at Bates No. SIMO_0172774–77.



                                                1
         Case 1:18-cv-05427-JSR Document 154 Filed 04/24/19 Page 2 of 2




       5.      Annexed hereto as Exhibit 4 is a true and correct copy of the document produced

at Bates No. SIMO_172788–804.

       6.      Annexed hereto as Exhibit 5 is a true and correct copy of the document produced

at Bates No. SIMO_0041994-08.

       7.      Annexed hereto as Exhibit 6 is a true and correct copy of U.S. Patent No.

9,736,689.

       8.      Annexed hereto as Exhibit 7 is a true and correct copy of relevant portions of the

deposition transcript of Christopher Martinez, taken in this matter on February 5, 2019.

       9.      Annexed hereto as Exhibit 8 is a true and correct copy of Exhibit 5 to the Expert

Report of Christopher Martinez, produced at Bates No. SIMO_0016415–23.

       10.     Annexed hereto as Exhibit 9 is a true and correct copy of Exhibit 6 to the Expert

Report of Christopher Martinez, produced at Bates No. SIMO_0016531–42.

       11.     Annexed hereto as Exhibit 10 is a true and correct copy of Exhibit 7 to the Expert

Report of Christopher Martinez, produced at Bates No. SIMO_0016577–92.

       12.     Annexed hereto as Exhibit 11 is a true and correct copy of Exhibit 8 to the Expert

Report of Christopher Martinez, produced at Bates No. SIMO_0016661–70.

       I declare under penalty of perjury under the laws of the United States of America (28

U.S.C. § 1746) that the foregoing is true and correct.



Dated: April 24, 2019
At:    San Francisco, California



                                                            /s/Peter E. Soskin
                                                         PETER E. SOSKIN, ESQ.



                                                 2
